Campbell, J.,
delivered the opinion of the court.
It is very questionable whether the “ dying declaration ” of Brown should have been admitted as such, and we would not be understood as approving the two instructions given for the State as universally true, and we are clearly of the opinion that the court erred in not permitting the testimony to show that Brown’s religious belief was such as to detract from the value of his dying declarations, but as the verdict is one of which the appellant cannot complain in view of his own testimony we do not regard the errors as entitling him to a new trial. He was examined as a witness for himself before the committing court, and his testimony there was read in evidence on his trial in the circuit court. Although he objected to this it was clearly admissible. "Where the State uses one as a witness in the investigation of a criminal charge the evidence thus obtained may not afterward be used against the person giving it. Josephine v. The State, 39 Miss. 613; Jackson v. The State, 56 Ib. 311; Farkas v. The State, 60 Ib. 847.
But where the statute makes an accused person a competent Avitness in his own behalf, and he testifies in the exercise of his right, this testimony may afterward be used against him.
No right of the appellant was violated in offering his own version of the encounter in which he killed Brown as evidence against him, and on this evidence he was properly convicted, and may felicitate himself that he was not found guilty of murder.
We fail to discover in this case any peculiar circumstances making it proper to release the appellant on bail pending his appeal. We suppose those circumstances were made manifest to the circuit court Avhich admitted him to bail after conviction. If the peculiar circumstances in his.case consist of what is disclosed by the affidavit in the record, the law was violated in admitting him to bail. That affidavit shows that he had a crop which needed his attention, and that he would be ruined financially by being confined and denied an opportunity to pursue his industrial vocation, and that his wife was frail and delicate.
Manifestly the laAv does not tolerate bail after conviction of felony on any such ground as this. It denies bail to a convict of *441felony, except in-the discretion of court or judge, “to be exercised with the greatest caution, and only when the peculiar circumstances of the case render it proper in the opinion of such court or judge.” There was nothing peculiar or exceptional in the ease of appellant shown by the affidavit referred to.
Imprisonment is doubtless generally inconvenient and undesirable to the person suffering it, and in every case it may be supposed . that the party would like to be with his wife and be permitted to pursue his usual business, but the statute declares that one convicted of felony shall not have bail except as a special favor granted by court or judge, not on personal grounds but under peculiar circumstances to be judged of as a matter of sound judicial discretion.

Affirmed.